Citation Nr: 9932028	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-26 278	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1996 decision of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
acquired psychiatric disorder.

An appeal to the Board consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. § 20.200 (1999).  A 
notice of disagreement must be filed within one year from the 
date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see also 38 C.F.R. 
§ 20.201 (1999).  A substantive appeal must be filed within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1999); see also 38 C.F.R. § 20.202 
(1999).

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1999); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1999) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).  
If a claimant fails to file a substantive appeal in a timely 
manner, "[s]he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet. App. 195 (1996); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1999).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1999).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1999).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (1999).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  There are also situations where, when additional 
pertinent evidence is received during the time allowed for 
perfecting an appeal, VA must afford the claimant at least 60 
days from the mailing date of a supplemental statement of the 
case to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

In the present case, by a July 31, 1996 decision, the RO 
denied the veteran's claim of service connection for an 
acquired psychiatric disorder.  Notice of this decision was 
sent to the veteran on August 1, 1996.  The veteran 
thereafter filed a notice of disagreement (NOD) on August 9, 
1996.  A statement of the case (SOC) was issued on February 
24, 1997.  Thereafter, the RO received a statement in support 
of claim on April 27, 1997, but the statement was restricted 
to a request for a postponement of a scheduled hearing.  In 
other words, the statement in support of claim did not 
contain allegations of error with respect to the denial of 
July 1996.  See 38 C.F.R. § 20.202 (1999) (a substantive 
appeal must set forth specific allegation of error of fact or 
law.)  The veteran subsequently gave testimony at a personal 
hearing before the RO, which presentation included 
allegations of error as to the foregoing issue, and filed a 
VA Form 9.  This was done on August 19, 1997.  However, both 
the personal hearing testimony and VA Form 9 were submitted 
after the time period for filing a substantive appeal had 
passed.  

Consequently, at first glance, it would appear that the 
veteran did not file a timely appeal in accordance with 
38 C.F.R. §§ 20.302(b), 20.303.  However, at her February 
1996 personal hearing and at a March 1998 VA examination, the 
veteran indicated that she had received ongoing therapy at 
the West Haven VA medical center (VAMC) for her psychiatric 
disorders and that this treatment had been ongoing since 
February 1996.  Such a suggestion raises the possibility that 
VA records pertinent to the issue on appeal were created 
during the applicable appeal period-within one year after 
issuance of notice of the July 1996 decision.  If so, the 
existence of such records would extend the appeal period 
until 60 days after issuance of a supplemental statement of 
the case (SSOC) addressing such pertinent evidence.  
VAOPGCPREC 9-97; Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA adjudicators have constructive knowledge of VA generated 
records).  In order to ascertain whether any such evidence 
exists, and so that the veteran may be apprised of this 
timeliness issue and given an opportunity to argue the point, 
a remand is required.  The case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that she submit the names, 
addresses and approximate dates of 
treatment by VA providers who treated any 
psychiatric disorder from February 1996 
to the present.  The RO should obtain 
copies all records not already in the 
claims folder, including any VA therapy 
records from the VA Medical Center in 
West Haven, Connecticut, as well as any 
other VA medical facility identified by 
the veteran.  If any search for records 
is negative, that fact should clearly be 
documented in the veteran's claims file.

2.  The veteran should be given the 
opportunity to supplement the record on 
appeal, and to present evidence and/or 
argument as to the timeliness of appeal 
issue addressed above, namely whether a 
timely appeal was submitted as to the 
July 1996 denial of service connection 
for an acquired psychiatric disorder.

3. The RO should undertake any additional 
development it deems necessary.  
Thereafter, the RO should re-adjudicate 
the claim specifically addressing the 
issue of timeliness of the appeal.  If 
any benefit remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC should, among 
other things, contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).  
See 38 C.F.R. §§ 19.29, 19.31 (1999).

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


